Citation Nr: 1642447	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-22 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for leukemia, to include as secondary to in-service exposure to herbicides or asbestos, for accrued benefits purposes. 

2.  Entitlement to service connection for prostate cancer, to include as secondary to in-service exposure to herbicides or asbestos, for accrued benefits purposes.

3.  Entitlement to service connection for the Veteran's cause of death. 
  

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to September 1963 and from September 1964 to March 1967.  Unfortunately, the Veteran died during the pendency of the appeal for the service connection claims.  His surviving spouse is the current appellant.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of August 2008 and February 2014 rating decisions by the RO. 

The Veteran testified at a Board hearing held at the RO in September 2010.  A transcript of the hearing has been associated with the Veteran's electronic claims folder.  The judge who held the hearing in September 2010 is no longer at the Board.  The appellant was informed of this fact and was offered an opportunity for a new hearing but declined the same.  Therefore, the Board may proceed to adjudicate the claims.

In a January 2012 decision, the Board denied the Veteran's claim of service connection for leukemia.  The issue of service connection for prostate cancer was remanded for additional development at the same time.  

The Veteran appealed the Board's decision regarding the leukemia claim, to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in December 2012, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand ("Joint Motion").  In a December 2012 Order, the Court vacated the Board's January 2012 decision and remanded the matter for readjudication in light of the Joint Motion.

In September 2013, the Board remanded the claim for service connection for leukemia and prostate cancer.  

The Veteran died later in September 2013, and the appellant petitioned to continue the Veteran's appeal as a substitute claimant, in December 2013.  Her substitution was accepted by the Agency of Original Jurisdiction (AOJ) in January 2014.  

Since the case was previously before the Board, this appeal has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  


FINDINGS OF FACT

1.  The Veteran is not shown to have performed active service in the Republic of Vietnam.

2.  The Veteran was not exposed to an herbicide agent in service. 

3.  The Veteran is not shown to have manifested complaints or findings of chronic myeloid leukemia during service or for many years thereafter.

4.  The Veteran's chronic myeloid leukemia is not shown to be due to Agent Orange exposure, asbestos exposure, Freon exposure, or another injury or disease during a period of active service.

5.  The Veteran's prostate cancer is not shown to be due to Agent Orange exposure, asbestos exposure, Freon exposure, or another injury or disease during a period of active service.

6.  The Veteran died in September 2013.

7.  The Veteran's death certificate noted the immediate cause of death as a stroke, due to hypertension and hyperlipidemia, with other significant conditions contributing to death of leukemia and history of prostate cancer.

8.  The Veteran was not service connected for any disabilities at the time of his death and the disabilities that caused or contributed to his death are not linked to his service. 


CONCLUSIONS OF LAW

1.  The Veteran's chronic myeloid leukemia was not due to disease or injury that was incurred in or aggravated by active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The Veteran's prostate cancer was not due to disease or injury that was incurred in or aggravated by active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The Veteran's death was not caused by a disease incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

VA's duty to notify with respect to the service connection claims was satisfied by the notice provided to the Veteran, in letters dated in March 2008 and September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the cause of death claim, the Board notes that in the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007).

In this case, a copy of the actual notice is not present in the file; however, a February 2014 report of general information documents that the AOJ sent the appropriate development letter to the appellant.  Although a copy of the actual letter is not of record, the Board finds no reason to doubt that the AOJ sent the required notice as the appellant's attorney submitted authorization and consent forms for records to be retrieved, ostensibly in response to the development letter.  Further, neither the appellant, nor her attorney, has alleged that VA failed to comply with its duty to notify the appellant of the appropriate steps to be successful in her claim.  To the contrary, the appellant's attorney requested that the case be submitted to the Board for adjudication without delay, on multiple occasions.  See letters dated in July 2015 and July 2016.  For all of these reasons, the Board finds that the presumption of regularity applies to the mailing of the VCAA notice in this case and that such presumption has not been rebutted.  There is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).

Further, the Veteran was not service-connected for any disabilities at the time of his death and a reasonable person could have been expected to understand such based on notice that was provided to her during the course of the appeal.  Specifically, the February 2014 rating decision advised her that the Veteran had not been service-connected for any disability during his lifetime.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008).

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting in the procurement of pertinent medical records and providing an examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained and associated with the claims file the Veteran's service treatment records (STRs), service personnel records, deck logs for the USS CORAL SEA, private treatment records from Drs. W, O, and J, VA treatment records, and VA opinions were obtained in March 2010 and February 2012.  Significantly, the private treatment records from Drs. O and J were requested twice by the AOJ in accordance with the September 2013 remand.  When no response was received, the appellant's representative submitted the relevant records and has not identified any additional outstanding records that VA has not requested or obtained.

The March 2010 VA opinion regarding leukemia was adequate as the examiner reviewed the file and all relevant treatment information and determined that the Veteran's leukemia was not related to service, including in-service exposure to diesel fumes, asbestos, or Freon.  Additionally, in the January 2012 remand, the Board noted the inadequacy of the March 2010 VA opinion with respect to the claim for service connection for prostate cancer.  The February 2012 VA addendum opinion corrected any prior inadequacy.  In this regard, the February 2012 VA examiner explained that the Veteran's prostate cancer was not related to service, including in-service exposure to diesel fumes, asbestos, or Freon.  Both the March 2010 and February 2012 VA examiners explained the rationale for the opinions offered.  Thus, the Board finds that the March 2010 VA opinion regarding leukemia and the March 2010 and February 2012 VA opinions (when combined) regarding prostate cancer, are adequate.  

The Board acknowledges the Veteran's representative's July 2013 statement requesting a VA opinion for the leukemia claim.  However, the representative did not address any inadequacies with the March 2010 VA opinion as related to leukemia.  Significantly, the Joint Motion did not indicate that there was any inadequacy in the March 2010 VA opinion regarding leukemia.  The March 2010 VA opinion was based on an accurate history, was definitive, and supported by a rationale.  It is adequate. 

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms or diagnoses required for service connection.  The VLJ and the Veteran's representative also sought testimony regarding the Veteran's in-service events and/or exposures.  The Board acknowledges that the VLJ did not expressly state the requirements for service connection but notes that the VLJ asked questions directed at the required elements, including current diagnoses, in-service event, and a relationship between the two.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Neither the Veteran, nor his surviving spouse, asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor did they identify any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  Moreover, the Veteran's surviving spouse was offered the opportunity for a new hearing and declined the opportunity.  For all of these reasons, the Board finds that the claims can be adjudicated based on the current record.

As noted in the Introduction, the Board previously remanded the claim for service connection for prostate cancer in January 2012 and remanded the claims for prostate cancer and leukemia in September 2013.  Consistent with the January 2012 and September 2013 remand directives, a VA addendum opinion was obtained in February 2012 regarding prostate cancer, and outstanding private treatment records were associated with the file in accordance with the September 2013 remand.  Additionally, outstanding VA treatment records were obtained from the Pittsburgh VA medical system, in accordance with the September 2013 remand.  Of note, the September 2013 remand directed that records from Pittsburgh and Oakland be obtained.  The Board notes that the VA facility in Oakland, Pennsylvania is part of the Pittsburgh VA medical system and the records that were obtained are authored by the specific physician (Dr. L.) that the Veteran mentioned visiting regularly at the Oakland facility.  Thus, there has been substantial compliance with the January 2012 and September 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, VA has satisfied its duties to notify and assist.

The Board remands were intended to comply with instructions in the Joint Motion for Remand.  The Joint Motion instructed that the Board needed to undertake efforts to obtain private and VA treatment records reported by the Veteran.  The Board's remands complied with the Joint Motion.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA regulations also provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  Prostate cancer is among the diseases that are presumed to be associated with herbicide exposure, if manifest to a compensable degree.  Chronic lymphocytic leukemia as well as B-cell leukemias are also on the list of diseases presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309 (e).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32, 407 (Jun. 12, 2007). 

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 24 F.3d 1039, 1043-44   (Fed. Cir. 1994).

As such, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, (see 38 C.F.R. § 3.309 (e)), but also must determine whether his current disability is the result of active service under 38 C.F.R. § 3.303 (d).

With respect to the Veteran's asbestos theory, the Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos. 

The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) provides that inhalation of asbestos fibers can produce fibrosis and tumor, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus persons with asbestos exposure have increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc. 

High exposure to respirable asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  Furthermore, it was revealed that many of these shipyard workers had only recently come to medical attention because the latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease. 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VA O.G.C. Prec. Op. No. 04-00.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

	a.  Leukemia and Prostate Cancer

The Veteran asserted that he developed leukemia and prostate cancer as a result of his in-service exposure to Agent Orange, asbestos, diesel fumes and Freon gas.  See September 2010 hearing transcript; see also September 2009 statement.  Significantly, however, the Veteran did not allege, nor does the record indicate, that he ever set foot in the Republic of Vietnam.  In fact, during the September 2010 hearing, the Veteran specifically acknowledged that he had not set foot in the Republic of Vietnam.  See hearing transcript, page 3. 

Instead, the Veteran argued that he was exposed to Agent Orange as a result of his service in "the waters of Vietnam."  See May 2010 substantive appeal.  While VA has conceded that some ships were exposed to herbicides, there is no indication that the ships that the Veterans served upon were so exposed.  In this regard, the Board notes that the Veteran served upon the USS CORAL SEA, USS SPRINGFIELD, and USS ESSEX.  A review of the Vietnam Era Navy Ship Agent Orange Exposure Development Site, in accordance with M21-1, Part IV, Subpart ii, 1.H.2.f., reveals that none of the aforementioned ships are listed as being in inland waterways, docked to a pier or shore of the Republic of Vietnam, or having sent crew ashore.  Further, the deck logs of the USS CORAL SEA are of record and have been reviewed.  The deck logs indicate travel from the Philippines to the South China Sea, but do not indicate travel in any inland waterways, that the ship was docked to a pier or shore, or ever sent crew ashore.

Based on the foregoing, the Veteran is not presumed to have been exposed to herbicides based on the location of his military service.  Thus, neither of the claims may be presumed to be related to herbicide exposure during service, under 38 C.F.R. § 3.309(e).  

With respect to direct service connection as regards herbicide exposure, the Board acknowledges the Veteran's testimony during the September 2010 hearing.  Specifically, the Veteran stated that his "primary duties on the [USS] Coral Sea" included maintaining and repairing the air condition and refrigeration systems, and that he "took care of all the pilots' air conditioning."  He argued that if "the pilots were subject[ed] to [Agent Orange], then . . . [he] probably was too."  However, he did not indicate that the planes upon which he worked were the types of aircraft that sprayed herbicides.  Significantly, he did not allege that he saw herbicides on aircraft, or cargo from such aircraft, or that he came in contact with a substance that he knew or even suspected to be an herbicide.  As a result, the Veteran was not reporting what he observed as a lay person, but his conjecture regarding the environment aboard the USS Coral Sea. The Board finds that this is not competent lay evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994) (A lay person is competent to give evidence about their personal observations.).

The Veteran's reports that he was exposed to asbestos, diesel fumes and Freon gas, are credible.  In this regard, the Veteran's service records indicate that his primary military occupational specialty (MOS) was a machinist's mate.  During the hearing, the Veteran testified that, while stationed on the USS Coral Sea he worked on "all aspects of the engineering department from boilers to pumps, to . . . air conditioning and refrigeration, machine shop, [essentially] the whole works in engineering."  It was specifically noted that he frequently handled the asbestos insulation surrounding the ship's pipes and boiler.  Accordingly, based on the nature of the Veteran's MOS, the Board finds that his statements of exposure to Freon, diesel fumes and asbestos are consistent with the circumstances of his service.  38 U.S.C.A. § 1154 (a) (West 2014).
		
The Veteran was diagnosed with prostate cancer in 2001 and chronic myelogenous leukemia in 2003.  See e.g. March 2010 VA opinion.  As explained above, he was exposed to asbestos, Freon, and diesel fumes in service.  As such, there is no dispute that Shedden elements (1) and (2) are met with respect to both claims.  However, for the reasons explained below, the claims fail for lack of a nexus between the claimed disabilities and service. 

Regarding leukemia, the March 2010 VA examiner offered a negative nexus opinion after reviewing the Veteran's claims folder, which contained the positive opinion from Dr. W.  The VA examiner concluded that it was not likely that the Veteran's leukemia was a result of his military service.  The VA examiner explained that "there [was] no evidence in the literature that exposure to any type of chemical agents or asbestos can lead to the development of chronic myelogenous leukemia." 

During the September 2010 hearing, the Veteran testified that a private health care provider, Dr. W. had informed him that his leukemia was the result of his exposure to diesel fumes.  A review of the file reveals records from Dr. W., including an October 2007 letter in which Dr. W. informed another physician that the Veteran's leukemia "should be service connected" but no explanation was given to support the statement.  Dr. W. did not identify any particular event or exposure in service to which the leukemia was connected.  

Additionally, in accordance with the December 2012 Joint Motion, the Board remanded the claim to obtain additional private treatment records from Drs. O and J.  All of the outstanding private treatment records were obtained but unfortunately, none of the records offer any indication of the etiology of the leukemia.  Similarly, outstanding VA treatment records were obtained but they likewise, do not contain an opinion regarding the etiology of the Veteran's leukemia. 

With respect to prostate cancer, a VA opinion was obtained in March 2010 and an addendum opinion was obtained in February 2012.  As discussed in the January 2012 remand, the March 2010 VA opinion was inadequate because the opinion only addressed the possibility of a relationship between the Veteran's prostate cancer and Freon exposure but did not address whether the prostate cancer could have been a result of exposure to asbestos and diesel fumes.  The February 2012 VA addendum opinion addressed the remaining questions regarding exposure to asbestos and diesel fumes and the examiner determined that the Veteran's prostate cancer was not related to such exposure.  Both examiners explained that there was no evidence in medical literature that exposure to any type of chemical agents or asbestos can lead to the development of prostate cancer.  

Neither the private nor VA treatment records contradict the VA opinions regarding the relationship of prostate cancer to in-service exposures.  Thus, the only competent evidence of record is against a nexus to service. 

The Veteran's opinion that a relationship existed between his diagnosed leukemia and/or prostate cancer and the claimed exposures during service, as well as any other lay statements offered in support of the claim do not constitute competent evidence.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, etiology of leukemia and prostate cancer, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The evidence of record does not indicate that the Veteran had the necessary medical training or experience to comment on complicated medial questions such as the causes of his leukemia or prostate cancer.

With respect to leukemia, Dr. W. offered a positive nexus opinion, but did not offer any rationale for the opinion.  In fact, Dr. W. did not specify the in-service event or exposure he found the leukemia to be a result of.   Therefore, the Board assigns little probative value to the opinion.  In contrast, the March 2010 VA examiner reviewed the claims file and provided a full rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In light of these factors, the Board finds the VA examiner's opinion highly probative and accords it far more weight than Dr. W's opinion.

Regarding the claim for service connection for prostate cancer, there is no competent evidence in favor of the claim.  To the contrary, there are highly probative VA opinions against the claim.  The VA examiners reviewed the file and based the March 2010 and February 2012 negative opinions on the lack of any finding in medical literature of a connection between prostate cancer and the Veteran's claimed exposures in service.  As such, the Board places a high probative value on the March 2010 and February 2012 VA examiners' opinions and finds that the weight of the evidence is against the claim for service connection of prostate cancer. 

In light of all of the above, the Board is constrained to find that the preponderance of the evidence is against the claims for service connection for leukemia or prostate cancer, to include as secondary to in-service exposure to herbicides, asbestos or other chemicals including Freon and diesel fumes.  In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the appellant's claim, however, the doctrine is not for application.  38 U.S.C.A. § 5107 (b).

	b.  Cause of the Veteran's Death

The Veteran's September 2013 Certificate of Death reports that the immediate cause of death was stroke, due to hypertension, due to hyperlipidemia.  Other contributing conditions were listed as leukemia and history of prostate cancer.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312 (a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).

In this case, the Veteran was not service-connected for any disabilities at the time of his death.  As discussed above, he had two claims for service connection pending at the time of his death.  However, for the reasons explained above, the Board has determined that those disabilities, leukemia and prostate cancer, were not related to service.  

The Board has considered the contention that the Veteran died as a result of leukemia which was due to the Veteran's service.  However, as discussed above, the weight of the evidence is against a finding that the Veteran's leukemia was related to service.  

Additionally, the Veteran's hypertension and lipidemia have not been attributed to service.  In this regard, there is no indication that the Veteran had either disorder during service, or that such disorder began within the year following service.  His service treatment records were silent as to any diagnosis of hypertension or hyperlipidemia in service.  The earliest documentation of hypertension or hyperlipidemia post-service, is in July 2003.  Although the July 2003 treatment records indicate hypertension and hyperlipidemia began prior to that time, there is no indication that either disorder began in service.  

Further, the Board finds that the etiology of the cause of death, in this situation, cannot be established establish solely on the basis of lay assertions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   In this regard, stroke, hypertension, hyperlipidemia, leukemia and prostate cancer are complex disabilities that require medical opinions to determine their etiology.  The Appellant's lay opinion regarding the etiology of the Veteran's medical conditions holds significantly less probative value than the opinions of the March 2010 and February 2012 VA examiners, regarding leukemia and prostate cancer as those examiners possess greater medical education, training, and experience than the Appellant for answering these complex medical issues.  

There are no competent medical opinions of record linking the Veteran's hypertension, hyperlipidemia, leukemia and/or prostate cancer, to service. 

While it is clear that the Veteran suffered from stroke, hypertension and hyperlipidemia which were primary causes of his death, as well as leukemia and prostate cancer, which contributed substantially to his death, the medical evidence of record as a whole does not indicate that the Veteran's principal or contributory causes of death were a result of any injuries or disorders sustained during service. 

In light of all of the above, the Board is constrained to find that the preponderance of the evidence is against the claim.  38 C.F.R. § 3.312.  In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the appellant's claim, however, the doctrine is not for application.  38 U.S.C.A. § 5107 (b).


ORDER

Service connection for leukemia, for accrued benefits purposes, is denied. 

Service connection for prostate cancer, for accrued benefits purposes, is denied. 

Service connection for the Veteran's cause of death is denied. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


